DETAILED ACTION

Response to Amendment
The Amendment filed 1/30/2020 has been entered. Claims 1-5, 8-22 remain pending in the application. Claims 6-7 have been cancelled. Claims 13-22 were withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-22 directed to group II non-elected without traverse.  Accordingly, claims 13-22 have been cancelled.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The claim limitation “connection member” on line 1 of claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “connection” and “adapted to connect a razor blade cartridge to the handle” without reciting sufficient structure to achieve the 
The claim limitation “surface feature to improve grip” on line 2 of claim 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “feature” coupled with functional language “improve grip” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. For example, the term “surface” is not a sufficient structure to perform the function of improving grip. A surface can be smooth and slick, for example.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-5 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner notes that “wherein the overmolded member is formed by injection molding the overmolded member integrally onto a portion of the cap member bounded by the ledge” is considered as inferring structure of the cap being non-removable once the overmolded member is injection molded on the core member and the cap. 
Regarding claim 1, Burout (US 5107590) teaches a razor handle (see Figure 3) comprising 
a connection member (27) adapted to connect a razor blade cartridge to the handle (see Figure 1), 
a core member (20) comprising a terminal portion (a right end of core member 20 relative to Fig. 2), 
a cap member with a ledge (ledge of 40), 
and an over member (30) onto at least a portion of the core member bounded by the ledge (Burout explicitly teaches: “According to a preferred embodiment of the present invention, both the core 20 and the cover 30 are made of moldable material. These materials should be compatible to the extent that the underlying thermoplastic core material maintains structural integrity while the moldable covering layer is formed around it.” Col. 3 lines 36-50), said over member entirely surrounding at least a portion of a periphery of the core member and a periphery of the cap member up to the ledge (see Figure 2), 

Burout fails to teach the hollow portion that receives and covers the entire terminal portion of the core member, and that the over member molded is an overmolded member, wherein the overmolded member is formed by injection molding the overmolded member integrally onto a portion of the cap member bounded by the ledge and the ledge forming a boundary of the overmolded member during the injection molding of the overmolded member. 
Huang (US 20140366327 A1) teaches a handle arrangement (see Figure 3) including a cap (210), a hollow portion (space for 206) of the cap, a ledge (360), a core member (220 and 240), a terminal portion (end of 54) of the core member is received in the hollow portion of the cap member (see Figure 3), and an over member (200) on at least a portion of the core member and a portion of the cap member bounded by the ledge (see Figure 3). Examiner notes that Huang is being considered to be analogous since Huang teach this type of handle for all kinds of tools (paragraph 0003).
Burout differs from the claimed device due to Burout’s cap member being friction fit onto the hollow end of the razor handle, whereas Huang teaches a cap member that is threaded on a protrusion of the handle. Both Burout and Huang teach a cap member at the end of a handle for securing an outer member. As taught by Huang, threaded connection and friction fit connection of the cap are inter changeable (paragraph 0051 of Huang). Such modification will achieve the predictable result of providing securing the cap of the handle, since both cap of Burout and Huang are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, under KSR Rationale B, it would have been obvious to one of ordinary 
Coresh (US 9616584 B2) teaches a razor blade handle including a core member (102), and an overmolded member (104) formed by injection molding (col. 2 lines 14-25).
It would not have been obvious to one of ordinary skill in the art to modify the device of modified Burnout to have the over member made by overmolding via an injection molding process, as taught by Coresh, because the reason of using Huang in the first modification is for the replacability of the over member, it would not make since to then overmolded via injection molding to make the over member to be non-removable. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Burout, Huang and Coresh. Thus claim 1 is allowable, claims 2-5 and 8-12 are allowable by virtue of its dependency on claim 1.
	
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        4/30/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724